809 So.2d 66 (2002)
Marcus TARRAND, Appellant,
v.
STATE of Florida, Appellee.
No. 5D01-3744.
District Court of Appeal of Florida, Fifth District.
February 8, 2002.
Marcus Tarrand, Orlando, pro se.
No Appearance for Appellee.
SHARP, W., J.,
Tarrand appeals from the trial court's denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a), for jail time credit. He alleges the trial court properly awarded him 129 days of jail time credit, but that the Department of Corrections is only crediting him with 43 days. We affirm.
As the trial court properly noted, Tarrand has not availed himself of the administrative inmate grievance procedure established by the Department of Corrections. Only after he has exhausted his administrative remedy can he seek a remedy in the circuit court and, in that event, by filing petition for mandamus. See Williams v. State, 673 So.2d 873 (Fla. 1st DCA 1996); Under the circumstances, our affirmance is without prejudice to seek an administrative remedy.
AFFIRMED.
GRIFFIN and PLEUS, JJ., concur.